Exhibit 10(f)

 

 

Cabot Corporation

2017 Long-Term Incentive Plan

Time-Based Restricted Stock Unit Award Certificate

 

[Participant Name]

 

This Certificate evidences the grant to you by Cabot Corporation (the
“Company”), subject to the terms provided herein and in the 2017 Long-Term
Incentive Plan (as amended from time to time, the “2017 Plan”), of the number of
time-based Restricted Stock Units set forth in the table below (such units
referred to as the “TSUs” or your “Award”). The principal terms of your Award
are described below. Except as otherwise expressly provided, all capitalized
terms used that are not defined herein shall have the same meaning as in the
2017 Plan.

 

TSUs

[Number of Shares Granted

Date of Grant

[Grant Date]

 

General terms of your Award. The TSUs give you the conditional right to receive,
without payment, subject to the vesting and other conditions set forth in this
Certificate and in the 2017 Plan, (i) shares of Stock equal in number to the
number of TSUs set forth in the table above (the “Shares”), and (ii) dividend
equivalents, payable in cash, when and if dividends are declared and paid on
outstanding shares of Stock, and equal in value to the dividends that would have
been paid in respect of the Shares had such Shares been issued to you on the
date of grant. Dividend equivalents will only be paid to you with respect to
Shares underlying TSUs that have not vested as of the applicable Stock dividend
record date. Any dividend equivalents payable to you will be paid through the
Company’s payroll system on or as soon as administratively possible after the
applicable Stock dividend payment date (but in no event more than sixty (60)
days thereafter), subject to your continued Employment through the date that
such dividend equivalents are paid. For purposes of this Certificate,
“Employment” means only your employment relationship with the Company and its
Affiliates and shall not include any other service relationship with the Company
and its Affiliates.

 

Vesting of your Award.  Except as otherwise provided in the Plan or in this
Certificate, your Award shall vest on the third anniversary of the date of
grant, unless it is earlier forfeited as provided below, subject to your
continued Employment on the vesting date. Additional vesting provisions and the
conditions under which your Award may be forfeited are explained below.

If your Employment ends, the following rules will apply:

 

 

•

Except as set forth below, if your Employment ceases for any reason you will
forfeit your Award immediately upon such cessation of Employment.

 

 

•

If your Employment ceases because of your death or Disability, your Award will
vest in full.

 

--------------------------------------------------------------------------------

 

 

•

In the event that your Employment is terminated by Cabot or its successor or any
of their respective subsidiaries other than for Cause or you resign for Good
Reason, in each case, within two years following a Change in Control, your Award
will vest in full.

 

 

•

Notwithstanding anything to the contrary, if your Employment is terminated for
Cause or is terminated under circumstances that in the sole discretion of the
Administrator would have constituted grounds for your Employment to have been
terminated for Cause, you will forfeit your Award immediately upon such
termination of Employment.

 

For purposes of this Certificate, “Cause” means (i) your willful and continued
failure to perform substantially your reasonably assigned duties with the
Company or any successor entity or any of their respective Affiliates (other
than any such failure resulting from your physical or mental incapacity or any
such actual, alleged or anticipated failure after you issue a notice of
termination for Good Reason) after a written demand for substantial performance
is delivered to you by the Company which demand specifically identifies the
manner in which the Company believes you have not substantially performed your
duties; (ii) your willfully engaging in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; (iii) your
commission of a felony or a crime involving moral turpitude; (iv) your
commission of theft, fraud, embezzlement, material breach of trust or any
material act of dishonesty involving the Company or any of its subsidiaries; (v)
a significant violation by you of the code of conduct of the Company or its
subsidiaries, of any material policy of the Company or its subsidiaries, or of
any statutory or common law duty of loyalty to the Company or its subsidiaries;
or (vi) a material breach by you of the terms of any agreement between the
Company or its subsidiaries and you. For purposes of this definition (i) no act,
or failure to act, on your part shall be deemed “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your actions or omission was in the best interest of the Company and (ii) your
good faith errors in judgment shall not constitute Cause or be considered in any
determination of whether Cause exists.

 

For purposes of this Certificate, “Good Reason” means the occurrence after a
Change in Control, without your prior written consent, of any of the following
events or conditions:

 

 

(a)

a change in your status, title, position or responsibilities (including
reporting responsibilities) which represents a material adverse change from your
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to you of any duties or responsibilities which are
materially inconsistent with your status, title, position or responsibilities;
or your removal from or the failure to reappoint or reelect you to any of such
offices or positions, except in connection with the termination of your
Employment for Disability, Cause, as a result of your death or by you other than
for Good Reason;

 

 

(b)

a reduction in the rate of your annual base salary or target annual cash bonus,
or a material reduction in your total compensation;

 

 

(c)

the relocation of the offices at which you are principally employed to a
location more than twenty-five (25) miles from the location of such office
immediately prior to the Change in Control, or the Company’s requiring you to be
based at a location more than twenty-five (25) miles from such office, except to
the extent you were not previously assigned to a principal location and except
for required travel on the Company’s

2 of 5

--------------------------------------------------------------------------------

 

 

business to an extent substantially consistent with your business travel
obligations at the time of the Change in Control;

 

 

(d)

the failure by the Company to pay to you any portion of your then current base
salary or annual cash bonus or any other compensation, or to pay to you any
portion of an installment of deferred compensation under any deferred
compensation program of the Company in which you participated, in each case,
within fourteen (14) days of the date such compensation is due and payable in
accordance with the terms of the applicable agreement or plan or applicable law;
or

 

 

(e)

any material reduction in the retirement or welfare benefits or other material
benefit or compensation plan made available to you or any materially adverse
change in the terms on which those benefits are made available.

 

In order for a termination for Good Reason to be effective, you must (a) provide
notice to the Company specifying in reasonable detail the condition giving rise
to the Good Reason no later than the one-hundred and eightieth (180th) day
following the occurrence of that condition; (b) provide the Company a period of
thirty (30) days to remedy the condition; and (c) terminate your Employment for
Good Reason within sixty (60) days following the expiration of the Company’s
period to remedy if the Company fails to remedy the condition.

 

Delivery of Shares.  The Company shall, as soon as practicable following the
vesting of your Award (but in no event later than March 15th of the year
following the year your Award vests) deliver the Shares with respect to such
vested Award to you (or, in the event of your death, to the person to whom this
Award has passed by will or the laws of descent and distribution). No Shares
will be issued pursuant to this Award unless and until all legal requirements
applicable to the issuance or transfer of such Shares have been complied with to
the satisfaction of the Administrator and you have made arrangements to pay to
the Company any applicable withholding taxes due upon the vesting and/or
settlement of your Award, as provided for below.

Rights as a Shareholder; Dividends.  This Award shall not be interpreted to
bestow upon you any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers Shares to you. You are not
entitled to vote any Shares by reason of the granting of this Award. You shall
have the rights of a shareholder only as to those Shares, if any, that are
actually delivered under this Award at the time such Shares are delivered. You
will be entitled to receive dividend equivalents to the extent provided for in
this Certificate.

Certain Tax Matters.  You are responsible for understanding the general tax
consequences of this Award and for seeking advice from your own tax and
financial advisors with respect to the tax consequences of this Award to the
extent you require or desire such advice.

You must pay to the Company any applicable withholding taxes due upon the
vesting and/or settlement of your Award (including, for the avoidance of doubt,
any dividend equivalents payable to you in respect of this Award). To satisfy
federal, state and local withholding requirements arising in connection with the
vesting and/or settlement of this Award, the Company will automatically withhold
from the Shares otherwise deliverable to you under this Award (other than any
dividend equivalents) that number of whole Shares having an aggregate fair
market value not exceeding the minimum withholding amount applicable to the
Shares so vesting and/or being settled. If you wish to satisfy your withholding

3 of 5

--------------------------------------------------------------------------------

 

requirements with a cash payment, you must make this election through the
Administrator and deposit the appropriate funds into your account at least ten
(10) calendar days before the date this Award is scheduled to vest. If you wish
to increase your tax withholding with respect to such taxes due upon the vesting
and/or settlement of this Award (including by having additional Shares withheld
from your Award), you must contact the Corporate Compensation Department to
determine whether such increase is then permitted or available to you.

Nontransferability.  Neither this Award nor any rights with respect thereto may
be sold, assigned, transferred (other than by will or the laws of descent and
distribution), pledged or otherwise encumbered, except as the Administrator may
otherwise determine.

Effect on Employment Rights.  This Award shall not confer upon you any right to
continue as an employee of the Company or any of its subsidiaries or Affiliates
and shall not affect in any way the right of the Company or any subsidiary of
the Company or Affiliate to terminate your Employment at any time. Further, any
benefits you receive from the grant or vesting of your Award shall not be
considered a component of your salary for any purpose, including, without
limitation, any salary-related calculations for holiday, sick pay, termination
payments, overtime or similar payments.

Provisions of the 2017 Plan.  The terms specified in this Certificate are
governed by the terms of the 2017 Plan, a copy of which has been provided to
you. Information about the 2017 Plan is also included in the Prospectus for the
2017 Plan, a copy of which has also been provided to you. The Administrator has
the exclusive authority to interpret the 2017 Plan and this Award. Any
interpretation of this Award by the Administrator and any decision made by it
with respect to this Award are final and binding on all persons. To the extent
there is a conflict between the terms of this Certificate, the 2017 Plan or any
employment agreement between you and the Company or any of its Affiliates, the
2017 Plan shall govern.

Recoupment Policy. This Award and the Shares issued to you upon settlement of
this Award are subject to the terms of the Company’s Recoupment Policy, as it
may be amended from time to time, and any clawback policy adopted by the Company
as required by applicable law or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended.

Governing Law.  Except as otherwise provided in the 2017 Plan, this Certificate
shall be governed and construed by and determined in accordance with the laws of
The Commonwealth of Massachusetts, without giving effect to any choice of law or
conflict of law provision or rule (whether of The Commonwealth of Massachusetts
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than The Commonwealth of Massachusetts.

You hereby accept your Award subject to the terms set forth herein and in the
2017 Plan.

You and the Company hereby expressly agree that the use of electronic media to
indicate confirmation, signature, acceptance, agreement, and delivery shall be
legally valid and have the same legal force and effect as if you and the Company
executed this Certificate in paper form. In addition, you understand that this
Award is discretionary, and that eligibility for an Award under the 2017 Plan is
established at the time Awards are made. Therefore, your receiving this Award
does not mean that you are guaranteed an Award in the future.

 

4 of 5

--------------------------------------------------------------------------------

 

 

_____________________________________

Sean D. Keohane

President & Chief Executive Officer

 

[Signed Electronically][Acceptance Date]

_____________________________________________________________________

Electronic SignatureAcceptance Date

 

 

5 of 5